DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi (JP 2014-229961).
Considering claim 1, Takashi (Figure 1) teaches an acoustic wave device comprising: a piezoelectric substrate (11 + paragraph 0026); an interdigital transducer (IDT) electrode (13 + paragraph 0026) on or above the piezoelectric substrate; a pair of reflectors (14 + 15 + paragraph 0026) on both sides of the IDT electrode in a first direction on the piezoelectric substrate, the first direction being a propagation direction of an acoustic wave; wherein each of the pair of reflectors includes a plurality of electrode fingers (0030) extending in a section direction, the second direction being perpendicular or substantially perpendicular to the first direction; each of the plurality of electrode fingers (12 + paragraph 0029) includes a first end portion located at one end in the second direction and a second end potion located at the other end in the second direction; an electrode finger width of the second end portion of each of the plurality of electrode fingers is greater than the electrode finger width of the first end portion, the electrode finger width being a dimension of each of the plurality of the electrode fingers in the first direction (14 + 15 + paragraph 0028); and the electrode finger width at any given position in each of the plurality of electrode fingers is equal to or greater than the electrode finger width at a position closer than the given position to the first end portion (14 + 15 + paragraph 0028).
Considering claim 2, Takashi (Figure 1) teaches wherein the electrode finger width of each of the plurality of electrode fingers continuously increase from the first end portion to the second end portion (14 + 15 + paragraph 0028).
Considering claim 3, Takashi (Figure 1) teaches wherein the electrode finger width of each of the plurality of electrode fingers is stepwise increases from the first end portion to the second end portion (see Figure 1 + paragraph 0028).
Considering claim 4, Takashi (Figure 1) teaches wherein a position of the first end portion with respect to a position of the second end portion in the second direction is opposite for the electrode fingers that are adjacent to each other (14 + 15 + paragraph 0028).
Considering claim 5, Takashi (Figure 1) teaches wherein a position end portion with respect to a position of the second end potion in the second direction is the same or substantially the same for the electrode fingers that are adjacent to each other (14 + 15 + paragraph 0028).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8-10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP 2014-229961) and in view of Iwamoto (PG Pub 20180097508).
Considering claim 6, Takahsi teaches the acoustic wave device as described above.
However, Takashi does not teach the IDT electrode includes a first busbar and a second busbar that face each other and that extend in a direction inclined with respect to the first direction and each of the pair of reflectors includes a first reflector busbar and a second reflector busbar that face each other that are connected to the plurality of electrode fingers and that extend in a direction inclined with respect to the first direction.
Iwamoto (Figure 1B) teaches the IDT electrode includes a first busbar (28a + paragraph 0088) and a second busbar (28b + paragraph 0088) that face each other and that extend in a direction inclined with respect to the first direction and each of the pair of reflectors includes a first reflector busbar (28a + paragraph 0088) and a second reflector busbar (28b + paragraph 0088) that face each other that are connected to the plurality of electrode fingers and that extend in a direction inclined with respect to the first direction.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the IDT electrode includes a first busbar and a second busbar that face each other and that extend in a direction inclined with respect to the first direction and each of the pair of reflectors includes a first reflector busbar and a second reflector busbar that face each other that are connected to the plurality of electrode fingers and that extend in a direction inclined with respect to the first direction into Takashi’s device for the benefit of reducing the deterioration in insertion loss and to significantly increases a Q value.
Considering claim 8, Iwamoto (Figure 12) teaches wherein the piezoelectric substrate includes a piezoelectric layer including a piezoelectric material (27 + paragraph 0123), a low acoustic velocity layer (26 + paragraph 0123) on or above which the piezoelectric layer is laminated and in which a bulk wave propagates at a lower acoustic velocity than an acoustic velocity of an acoustic wave propagating in the piezoelectric layer (paragraphs 0123-0124), and a high acoustic velocity layer (25 + paragraph 0123) on or above which the low acoustic velocity layer is laminated and in which a bulk wave propagates at a higher acoustic velocity than the acoustic velocity of the acoustic wave propagating in the piezoelectric layer (paragraphs 0123-0124) the IDT electrodes (31-39 + paragraph 0124) and the pair of reflectors (40 + paragraph 0124) are on or above the piezoelectric layer.
Considering claim 9, Iwamoto (Figure 1A) teaches an antenna terminal (2 + paragraph 0060) that is electrically connectable to an antenna; a plurality of filter (1 + paragraph 0060) devices that are electrically connected to the antenna terminal wherein at least one filter device (11 + paragraph 0061) of the plurality of filter devices includes the acoustic wave device.
Considering claim 10, Iwamoto (Figures 1A + 22) teaches the at least one filter device, which includes the acoustic wave device is a ladder filter (6 + paragraph 0158) that includes a plurality of acoustic wave resonator; and the acoustic wave device is an acoustic wave resonator located closest to the antenna terminal (2 + paragraphs 0060-0062) in the filter device among the plurality of acoustic wave resonators (1 + paragraphs 0060-0062).
Considering claim 13, Iwamoto (Figure 1B) teaches the IDT electrode includes a plurality of first dummy electrode fingers (28e + paragraph 0089) and a plurality of second dummy electrode fingers (28f + paragraph 0089); one end of each of the plurality of first dummy electrode fingers is connected to the first busbar (28b + paragraph 0089), and a second end of each of the plurality of first dummy electrode fingers faces one of the plurality of second electrode fingers (paragraph 0030) with a gap provided therebetween and one end of each of the plurality of second dummy electrode fingers (28f + paragraph 0089) is connected to the second busbar (28a + paragraph 0089), and a second end of each of the plurality of second dummy electrode fingers faces one of the plurality of first electrode fingers with a gap provided therebetween.

Considering claim 14, Iwamoto discloses the angle of inclination of the first busbar and second busbar of the IDT electrode (paragraphs 0182-0183) except for where is equal to about 7.5 degrees.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the angle of inclination of the first busbar and second busbar of the IDT electrode is equal to about 7.5 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Considering claim 15, Takashi (Figure 1) teaches wherein each of the pair of reflectors includes a plurality of first reflector (14 + paragraph 0028) electrode fingers connected to the first reflector busbar and a plurality of second reflector (15 + paragraph 0028) electrode fingers connected to the second reflector busbar.
Considering claim 16, Takashi (Figure 1) teaches a reflector electrodes width of the plurality of first reflector (14 + paragraph 0028) electrode fingers continuously increases from a first end portion to a second end portion (tapered + paragraph 0028) and a reflector electrode width of the plurality of second reflector (15 + paragraph 0028) electrode fingers continuously increases from a first end portion to a second end portion (tapered + paragraph 0028).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP 2014-229961).
Considering claim 11, Takashi discloses the claimed invention except for wherein a ratio W1/W2 of the electrode finger width of the first end portion W1 to the electrode finger width of the second end portion W2 is equal to about 0.28 or more and equal to about 0.82 or less.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a ratio W1/W2 of the electrode finger width of the first end portion W1 to the electrode finger width of the second end portion W2 is equal to about 0.28 or more and equal to about 0.82 or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Considering claim 12, Takashi discloses the claimed invention except for wherein the ratio W1/W2 is equal to about 0.43 or more and equal to about 0.54 or less.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a ratio W1/W2 is equal to about 0.43 or more and equal to about 0.54 or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP 2014-229961) and in view of Kishimoto (PG Pub 20170373663).
Considering claim 17, Takashi teaches wherein the IDT electrode and the pair of reflectors as described above.
However, Takashi does not teach the pair of reflectors include a laminated metal film in which a plurality of metal layers are laminated or include a single-layer metal film.
Kishimoto (Figure 4) teaches the pair of reflectors include a laminated metal film in which a plurality of metal layers are laminated (7A + 7B + paragraph 0045) or include a single-layer metal film.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the pair of reflectors include a laminated metal film in which a plurality of metal layers are laminated or include a single-layer metal film into Takashi’s device for the benefit of providing extra protection layer.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Considering claim 7, the prior art does not teach the IDT electrode includes a first high acoustic velocity area and a second high acoustic velocity area, an acoustic velocity is higher in the first and second high acoustic velocity areas than in the central area, the first high acoustic velocity area is located on an outside of the first low acoustic velocity area in the second direction, and the second high acoustic velocity area is located on an outer side of the second low acoustic velocity area in the second direction in combination with the rest of the applicant’s claimed limitation. 
Response to Arguments
Applicant's arguments filed 24 August 2022 have been fully considered but they are not persuasive.  Regarding the applicant’s arguments that Takashi does not teach each of the pair of reflectors includes a plurality of electrode fingers extending in a second direction, the second direction being perpendicular or substantially perpendicular to the first direction the examiner disagrees.  The reflectors with their electrode fingers (14 + 15) are inclined with respect to the second direction (the first direction being lateral left to right across the comb electrodes 12 + 13 and the second direction be vertical and orthogonal to the first direction).  However, the claim does not say the pair of reflectors with their electrode fingers have to be aligned straight (i.e. at a 90 degree angle from the first second) up in the second direction.  The examiner interprets the limitation to mean the pair or reflectors and their fingers electrodes are in the direction of the second direction (upwardly), not necessarily straight up parallel with the second direction.  Furthermore, the limitation of “substantially” perpendicular does not mean that the second direction has to be perfectly straight up or at an 90 degree angle with the first direction.  Therefore, the reflectors with their electrode fingers (14 + 15) being inclined with respect to the second direction meets the applicant’s claimed limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837